WISS, Judge
(concurring in the result):
I
As the majority opinion indicates, the issue granted review by this Court questions “whether the warrantless apprehension of appellant in his barracks room was in violation of the Fourth Amendment.” 38 MJ at 399. Thus, in this Court, appellant specifically challenges the authority of Master Sergeant Meadows to enter his locked, two-person barracks room in the wee hours of the morning without authorization from the commander or from a military magistrate.
In contrast, his trial objection to the evidence that was seized as a result of that entry was on the ground that “the search of Private McCarthy’s room was done without probable cause, which is a violation of M.R.E. [Mil.R.Evid.] 315,” Manual for Courts-Martial, United States, 1984. Thus, submitting “that Private McCarthy had a reasonable expectation of privacy in his barracks room,” appellant’s trial objection was to the basis for the entry into his room—probable cause—rather than to the authority for the entry.
While the latter objection, if it had been made, would have necessarily asserted that appellant had a reasonable expectation of privacy in his room that was unlawfully violated by Meadows’ entry, the probable-cause objection logically assumed such an expectation and, accordingly, did not place that matter squarely in contention. I recognize that trial counsel responded, in part, that appellant’s probable-cause objection should be overruled because probable cause was not needed: He urged that, in *405light of appellant “having a roommate” and therefore “didn’t have a private room,” he “didn’t have an expectation of privacy in his room____” This alone, however, does not reflect that the parties and the military judge satisfactorily focused on the fundamental issue—whether there is a reasonable expectation of privacy in a barracks room.
Not focusing on this issue, the parties did not fully develop the record concerning the nature of the room, the occasion for any “privacy” to be compromised in the normal course of events (i.e., to enforce the rules, to inspect, etc.), the extent of the privacy (i.e., normalcy of locked rooms), and so forth. In this light, I believe that there is good reason to hold that appellant has waived any appellate complaint that the entry by Meadows was without proper authorization.
Mil.R.Evid. 103(a)(1) requires that, to maintain error based on a ruling admitting or excluding evidence, the objecting party must assert “the specific ground of objection, if the specific ground was not apparent from the context____” The ground now urged in this Court by appellant was neither specifically asserted nor apparent from the context of his trial objection. As a result, the evidence necessary to resolve his appellate complaint was not satisfactorily developed. Appellant bears the consequence. See United States v. Stringer, 37 MJ 120, 132 (CMA 1993) (Wiss, J., concurring in the result) (“ [TJhere is good reason to hold counsel’s feet to the fire here and, in the absence of a particularly based objection, to invoke waiver.”).
II
Having concluded that appellant’s complaint in this Court was not preserved by trial objection, I do not need to resolve the merits of the granted issue. Inasmuch as the majority does so, however, I feel constrained to offer at least brief remarks concerning misgivings that I have about the analysis followed by the majority and about repercussions from the majority’s conclusion.
Although it does not explicitly say so, the majority’s decision in this case necessarily rests upon a view that there simply is no Fourth Amendment reasonable expectation of privacy in a two-person barracks room. Regardless of the reason for the intrusion—whether it is to search for a person (in order to apprehend that person) or for an object (contraband or fruits or evidence of a crime)—entry into a privacy-protected area requires proper authorization. See Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). In the military, that authorization comes either from the commander or from a military judge or magistrate, and it is based upon probable cause. See RCM 302(e)(2), Manual, supra, and Mil.R.Evid. 315(d). Here, when the majority holds that McCarthy did not have a reasonable expectation of privacy in his closed and locked two-person room so as to require proper authorization to enter in order to effectuate his apprehension, it must be clearly understood what is the full extent of that holding: As a matter of law, a two-person barracks room is as publicly accessible as is a barracks hallway—intrusion into it for criminal law enforcement purposes requires neither authorization nor, therefore, probable cause. That said, a few thoughts about that holding come to mind.
A
While the general question addressed by the majority has been expressly left open by this Court, see United States v. Mitchell, 12 MJ 265, 269 n. 1 (CMA 1982), the sweeping breadth of the majority’s holding—which does not focus on objective indicia regarding society’s intention to offer some Fourth Amendment privacy—would seem to depart from this Court’s prior view of the nature of a two-person barracks room. See, e.g., United States v. Roberts, 2 MJ 31, 36 (CMA 1976); * see generally *406United States v. Stuckey, 10 MJ 347 (CMA 1981) (discussing necessity for probable cause for commanders to search for criminal goods). While certainly not being the full counterpart of a civilian home (whether house, apartment, or hotel room), the Court nonetheless has acknowledged that such living quarters do create some aspects of the reasonable privacy expectations of a home.
In this connection, a majority of this Court observed just a few years ago in United States v. Thatcher, 28 MJ 20, 24 n. 3 (CMA 1989):
As noted earlier, what is reasonable depends upon the circumstances of the intrusion. As we recognized in United States v. Middleton, 10 MJ 123, 128 n.8 (CMA 1981), “The armed services have made increasing efforts to provide privacy for service members in their dormitories and barracks.” This transition from open bays to semi-private rooms evolved largely to make military life more palatable and, accordingly, more attractive to potential recruits. There is a much greater expectation of privacy in such a lifestyle than there is in large bays holding large numbers of individuals and having no walls or barriers between bunks and lockers. While there still is no reasonable expectation of privacy from all intrusions where command responsibility dictates otherwise, in other circumstances substantial expectations do arise from these living conditions.
Interestingly, in Thatcher, a majority of this Court concluded that, on the facts of that case, the uninvited daytime intrusion into the accused’s barracks room (with his door closed) was a Fourth Amendment-governed intrusion into his privacy area for criminal law enforcement purposes, as opposed to a permissible intrusion for the reasonable purposes of conducting a command inspection. That intrusion in Thatcher was condemned by this Court due to lack of probable cause, just as appellant now asks this Court to condemn the intrusion here due to lack of proper authorization.
B
The majority’s holding also may appear to be at odds with the objective indicia of what is the expectation of privacy that society is willing to recognize in the military. These are two-person rooms, not open bays; the rooms have doors and locks on the doors; and their occupancy is governed by regulations that—aside from expressly recognizing room inspections, see Mil.R.Evid. 313—appear to be no'more intrusive on privacy than those in many apartment buildings or hotels—e.g., prohibit weapons, restrict cooking, require name label on the door, and restrict guests. Again, while not a precise image of a civilian home, these objective factors would seem to reflect society’s willingness to extend some expectations of privacy. See generally Smyth v. Lubbers, 398 F.Supp. 777 (W.D.Mich.1975) (Fourth Amendment privacy protects college dormitory room notwithstanding that college has right to inspect the room).
Indeed, ROM 302(e)(2) itself suggests the questionableness of the majority’s view of the lack of privacy that enshrouds a barracks room like the one here. That rule requires proper authorization, like that missing here, in order to enter a “private *407dwelling” to apprehend someone. The rule defines “private dwelling” to include such places as “single family houses, duplexes, and apartments,” even when such dwellings are merely “assigned” to the resident and even on a “temporary” basis. In contrast, the rule excludes from “private dwelling”—“living areas in military barracks, vessels, aircraft, vehicles, tents, bunkers, field encampments, and similar places,” “whether or not subdivided into individual units.” I am led to two questions: First, is a two-person, securable barracks room contemplated within “living areas in military barracks” that are “subdivided into individual units”? Second, when one considers the entirety of the two lists— those illustrating “private dwellings” and those that are not in that category—does a two-person, securable barracks room seem more like a house, duplex, or apartment; or instead, does it seem more like a vessel, aircraft, vehicle, tent, bunker, or field encampment?
C
This leads to the final general reservation that I have about the majority opinion: Careful reading of that opinion will reveal that its conclusion that there is no reasonable expectation of privacy in a barracks room depends upon a cause/effect analogy that I believe is logically vulnerable. In essence, the opinion says that, because military society has a need for discipline and readiness that differs from civilian society, there is no reasonable expectation of privacy at all in the barracks room—so that an intrusion for criminal law enforcement purposes is of no moment.
The predicate is certainly valid; indeed, for that reason, this Court has recognized the reasonableness of an intrusion into areas of privacy for purposes of conducting a military inspection. See, e.g., United States v. Middleton, 10 MJ at 128. See generally New Jersey v. T.L.O., 469 U.S. 325, 105 S.Ct. 733, 83 L.Ed.2d 720 (1985). However, as the majority opinion itself recognizes, “An institutional right to inspect does not necessarily remove constitutional protection.” 38 MJ at 401. Recognizing that certain intrusions into the living privacy of a military member may be reasonable in light of the military’s unique discipline and readiness concerns does not, ineluctably, lead to the conclusion that there is no living privacy at all. Indeed, a majority of this Court quite clearly expressed a contrary sentiment in the passage from Thatcher quoted earlier.
Thus, I believe the majority has it precisely right when it says:
[TJhis Court has recognized that a military member’s reasonable expectation of privacy in the barracks is limited by the need for military discipline and readiness. See United States v. Middleton, 10 MJ 123, 128 (CMA 1981) (no reasonable expectation of privacy from inspections). The question in this case involves the degree to which appellant’s reasonable expectation of privacy is less than that of someone living in a private home.
38 MJ at 402. Having said that, however, the majority then seems to depart from the boundary of the question it has set for itself in reaching its answer: The majority today holds not that there is a reduced or a different expectation of privacy in a two-person barracks room but, rather, that there is no reasonable expectation of privacy at all in such a room. The repercussions of such a broad holding are enormous.

 As the majority points out in the footnote to its opinion, Judge Perry wrote only for himself in United States v. Roberts, 2 MJ 31 (CMA 1976). However, Chief Judge Fletcher concurred in the *406result based on his prior opinion in United States v. Thomas, 1 MJ 397, 402 (CMA 1976)—2 MJ at 36; a fair reading of Chief Judge Fletcher’s Thomas opinion suggests that, in this respect, he fully agreed with the views of Judge Perry, since Chief Judge Fletcher’s opinion there was that the accused had a reasonable expectation of privacy in his enclosed area of a squad bay.
As to whether these views were "dicta,” as the majority suggests, I point out simply that there would have been no need to find probable cause there if the barracks room that had been intruded into had not been privacy-protected. See Payton v. New York, 445 U.S. 573, 100 S.Ct. 1371, 63 L.Ed.2d 639 (1980). Moreover, if there is any doubt about it, immediately prior to the holding that the majority quotes in its footnote, Judge Perry wrote that “the 'shakedown inspection’ as earlier defined in search specifically of criminal goods or evidence is not such a permissible intrusion into a person’s reasonable expectation of privacy, even in the military setting.” 2 MJ at 36.